Citation Nr: 1025387	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  07-09 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right hip disorder, 
including secondary to a service-connected low back disability.

2.  Entitlement to an initial rating higher than 30 percent for 
coronary artery disease.

3.  Entitlement to an initial compensable rating for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 
1958 to June 1978.

This appeal to the Board of Veterans' Appeals (Board) is from an 
April 2006 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran indicated in a January 2010 e-mail to the Board, and 
in a letter later that same month to the RO, that he did not want 
a hearing at the RO in Montgomery, Alabama (the certifying agency 
of original jurisdiction) concerning his claim.  38 C.F.R. § 
20.704(e) (2009).

Also in January 2010, in timely response to a May 2009 RO 
decision, the Veteran filed a Notice of Disagreement (NOD) 
concerning a 30 percent initial rating assigned for his coronary 
artery disease and a 0 percent (i.e., noncompensable) initial 
rating assigned for his erectile dysfunction.  He has not, 
however, been provided a Statement of the Case (SOC) regarding 
these additional claims or, after that, given an opportunity to 
perfect his appeal of these additional claims by also filing a 
timely substantive appeal (e.g., a VA Form 9 or equivalent 
statement).  See 38 C.F.R. § 20.200 (2009).  So the Board is 
remanding these additional claims to the RO, via the Appeals 
Management Center (AMC), rather than merely referring them there.  
See Manlincon v. West, 12 Vet. App. 238 (1999).

The Board his going ahead and deciding the remaining claim for 
service connection for a right hip disorder, including secondary 
to a service-connected low back disability.




FINDINGS OF FACT

The avascular necrosis, arthritis and other impairment of the 
Veteran's right hip was discovered many years after service, has 
not been linked directly or presumptively to his service, and on 
balance the evidence is against finding this condition 
alternatively was caused or exacerbated by his service-connected 
low back disability.


CONCLUSION OF LAW

The Veteran's right hip disorder was not incurred in or 
aggravated by his service, may not be presumed to have been 
incurred in service, and is not proximately due to, the result 
of, or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist a claimant in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

For a claim, as here, pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 was amended to eliminate the fourth (4) 
requirement that VA also request that a claimant submit any 
evidence in his possession that might substantiate the claim.  
See 73 Fed. Reg. 23,353 (Apr. 30, 2008).

These VCAA notice requirements apply to all five elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of his 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), the 
U.S. Court of Appeals for the Federal Circuit held that any error 
in a VCAA notice, concerning any element of a claim, is presumed 
prejudicial, and that VA then bears the burden of rebutting this 
presumption.  But on appeal in Shinseki v. Sanders, 129 S. Ct. 
1696 (2009), the U. S. Supreme Court reversed the lower 
Federal Circuit's holding.  The Supreme Court held that the 
Federal Circuit had placed an "unreasonable evidentiary burden 
upon the VA..." by creating a presumption of prejudice with regard 
to deficient VCAA notice.  The Supreme Court reiterated that 
"the party that 'seeks to have a judgment set aside because of 
an erroneous ruling carries the burden of showing that prejudice 
resulted.'"  Id., citing Palmer v. Hoffman, 318 U. S. 109, 116 
(1943); see also Tipton v. Socony Mobil Oil Co., 375 U. S. 34, 36 
(1963) (per curiam); United States v. Borden Co., 347 U. S. 514, 
516-517 (1954); cf. McDonough Power Equipment, Inc. v. Greenwood, 
464 U. S. 548, 553 (1984); Market Street R. Co. v. Railroad 
Comm'n of Cal., 324 U. S. 548, 562 (1945) (finding error harmless 
"in the absence of any showing of . . . prejudice").  The 
Supreme Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was necessary 
to substantiate his claims had a "natural effect" of prejudice, 
but that deficiencies regarding what portions of evidence VA 
would obtain and what portions the Veteran must provide did not.

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  (1) the defect was 
cured by actual knowledge on the part of the claimant, 
see Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since 
overturned on other grounds in Vazquez-Flores v. Shinseki, 2009 
WL 2835434 (Fed.Cir.) ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable 
person could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as a 
matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that is 
provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Court nonetheless determined the 
evidence established the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of his 
claims, and therefore found the error harmless).



In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in February 2006 
and January 2007.  These letters informed him of the evidence 
required to establish his claim for service connection and of his 
and VA's respective responsibilities in obtaining supporting 
evidence.  The more recent January 2007 letter also complied with 
Dingess, as it apprised him of the downstream disability rating 
and effective date elements of this claim.

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained his service treatment records 
(STRs) and VA treatment records.  The RO also obtained his 
private medical records from H.C.A., M.D., and J.H.W., M.D.  
There is no indication of any outstanding records pertaining to 
the claim.  

The Board also finds that a VA examination is not needed to 
determine whether the Veteran's right hip disorder is 
attributable to his military service, including by way of his 
already service-connected low back disability, as the standards 
of the Court's decision in McLendon v. Nicholson, 20 Vet. App. 79 
(2006), have not been met.  According to McLendon, VA must 
provide a medical examination in a service-connection claim when 
there is:  (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and 
(2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.  
Id., at 81.  See also 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).

Here, though, none of the Veteran's STRs makes any reference to a 
right hip disorder, such as in the way of a relevant subjective 
complaint or objective clinical finding such as a pertinent 
diagnosis.  And, indeed, he is not alleging this disorder 
originated during his military service but, instead, that it is 
secondary to his already service-connected low back disability.  
However, even his personal orthopedist H.C.A., M.D., has stated 
that he does not believe the right hip disorder is related to the 
low back disability.  So there is only the Veteran's 
unsubstantiated lay allegation that he has this right hip 
condition secondary to his already 
service-connected low back condition.  And his unsubstantiated 
lay allegation, alone, is insufficient to require VA to schedule 
him for an examination for a medical nexus opinion.  See Waters 
v. Shinseki, No. 2009-7071 (April 6, 2010).  Simply put, the 
second and third prongs of the McLendon test have not been met.  
Accordingly, the Board finds that no further development of the 
claim is necessary to meet the requirements of the VCAA or Court.

II.  Service Connection for a Right Hip Disorder

A.	Direct & Presumptive Service Connection

The Veteran's claim, as mentioned, is predicated primarily on the 
notion that he has a right hip disorder as a result of his 
already service-connected low back disability, i.e., that he 
resultantly is entitled to secondary service connection.  
However, the Board nonetheless will first discuss whether service 
connection is warranted on the bases of direct or presumptive 
incurrence of this disorder in service since all potential 
theories of entitlement must be considered.  Szemraj v. Principi, 
357 F.3d 1370, 1371 (Fed. Cir. 2004).

The Veteran may be awarded service connection by showing that he 
currently has a disability resulting from a disease or an injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  For a showing of chronic disease in 
service, there must be a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service is 
not established or is legitimately questionable, then evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).



In general, service connection requires (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, certain chronic diseases such as arthritis will be 
presumed to have been incurred in service if manifested to a 
compensable degree (of at least 10 percent) within one year after 
service.  This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309 (2009).  A compensable rating for 
arthritis is assigned based on X-ray confirmation and limitation 
of motion of the specific joint involved, including as manifested 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.

Private medical records from Dr. H.C.A. show a diagnosis of 
moderately-severe degenerative arthritis of the right hip, which 
eventually necessitated a right total hip replacement in December 
2005.  In a January 2006 letter, Dr. H.C.A. characterized the 
Veteran's condition as avascular necrosis of the right hip.  So 
there is no disputing the Veteran has the claimed right hip 
disorder.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed, to at least confirm the Veteran has it, 
and that, without this minimum level of proof, there can be no 
valid claim).

However, there is no evidence of any relevant injury or disease 
of the right hip in service.  As the Veteran's STRs show no 
complaints, treatment or diagnosis of a right hip disorder, these 
records provide evidence against concluding this disorder was 
directly incurred in service.  See Struck v. Brown, 9 Vet. App. 
145 (1996).  Indeed, as mentioned, he has not reported an injury 
to this hip in service or any right hip complaints while in 
service.  



There equally is no objective indication of arthritis of this hip 
within the one-year presumptive period following the conclusion 
of his service, meaning to a compensable degree of at least 10-
percent disabling by June 1979.  His post-service medical 
records, instead, show he first received a diagnosis of 
degenerative arthritis of the right hip in July 2004, some 26 
years after his separation from service.  This 26-year lapse 
between the conclusion of his military service and the onset of 
his symptoms and resultant diagnosis also provides evidence 
against his claim of either direct or presumptive incurrence.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

There also is no medical nexus opinion otherwise directly or 
presumptively linking this condition to the Veteran's military 
service, nor for that matter has he alleged that a doctor or 
other qualified medical health care professional has ever told 
him this condition is somehow directly or presumptively related 
to his service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).

Hence, there is no evidence of relevant complaints, treatment or 
diagnosis in service or for many years after service, no 
competent and credible lay statements of symptoms in service or 
continuously since service, and no medical nexus opinion 
otherwise relating this condition directly or presumptively to 
the Veteran's service.

B.	Service Connection Secondary to Already Service-Connected 
Disability, Namely, Diabetes Mellitus and/or a Low Back 
Disability

As already alluded to, this is the primary and indeed sole basis 
of the Veteran's claim.  He believes the degenerative arthritis 
in his right hip is related to or developed as a result of the 
degenerative disc disease in his lumbar spine.  However, the 
balance of evidence is against this alternative theory of 
entitlement.



Service connection is permissible on this secondary basis for 
disability that is proximately due to or the result of a service-
connected condition.  See 38 C.F.R. § 3.310(a).  This includes 
situations where a service-connected condition has chronically - 
meaning permanently - aggravated the disability in question, but 
compensation is limited to the degree of disability (and only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  See 38 C.F.R. § 3.310(b); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish entitlement to service connection on this 
secondary basis, there must be:  (1) evidence confirming the 
Veteran has the currently claimed disability; (2) evidence of the 
service-connected disability; and (3) medical evidence 
establishing a nexus (i.e., link) between the service-connected 
disability and the currently claimed disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998); .

The Veteran as mentioned has the required confirmation of a 
current right hip disability and has an already service-connected 
low back disability.  But there is conflicting  evidence as to 
whether these two conditions are interrelated.

The Veteran believes there is a correlation between these two 
conditions, but this is a medical, not lay, determination.  See 
Velez v. West, 11 Vet. App. 148, 158 (1998) and McQueen v. West, 
13 Vet. App. 237 (1999) (indicating that medical, not just lay, 
evidence is needed to associate the claimed condition with the 
service-connected disability).

And the medical nexus evidence concerning this determinative 
issue of causation is unfavorable to the claim, not supportive of 
it.  Of particular note, in a January 2006 medical opinion  Dr. 
H.C.A. states that 

[the Veteran] is a patient who underwent right total hip 
replacement December 22, 2005, for avascular necrosis.  
There has been some question regarding whether his diabetes 
or degenerative joint disease of the lumbar spine have 
affected his hip avascular necrosis and to my knowledge 
there is no literature indicating that either diabetes or 
degenerative disc disease of the lumbar spine having a 
material affect on avascular necrosis of the hip.

Dr. H.C.A.'s opinion is clearly against there being any linkage 
between the Veteran's right hip and low back disabilities (and/or 
his diabetes).  So there is not the required supporting medical 
nexus evidence to establish this required linkage.  See again 
Velez v. West, 11 Vet. App. 148, 158 (1998) and McQueen v. West, 
13 Vet. App. 237 (1999) (both indicating, like in Wallin, 
that competent medical nexus evidence is required to associate a 
secondary condition with a 
service-connected disability).

Dr. H.C.A.'s unfavorable medical opinion necessarily is more 
probative (competent and credible) than the Veteran's 
unsubstantiated lay opinion to the contrary because Dr. H.C.A. is 
more qualified to make this critical determination of causation.  
See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 
6 Vet. App. 465, 469 (1994) (distinguishing between competency 
("a legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")).  See also Smith v. Derwinski, 1 Vet. App. 
235, 237 (1991) (determining the credibility of evidence is a 
function for the Board); Hayes v. Brown, 5 Vet. App. 60, 69- 70 
(1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) 
(VA decision makers have the responsibility to assess the 
credibility of evidence and determine the degree of weight to 
give the evidence).

Avascular necrosis and arthritis, which affect the Veteran's 
right hip, are not the type of conditions (e.g., a broken leg, 
separated shoulder, varicose veins, etc.) readily capable of lay 
diagnosis or opinion regarding their etiology, including, 
as here, in terms of whether they were caused or aggravated by 
service-connected disability.  See Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007).  See also 38 C.F.R. § 3.159(a)(2).



Dr. H.C.A. has the necessary medical training and expertise to 
provide a probative opinion on the determinative issue of 
causation, whereas the Veteran in comparison does not.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches.... As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [Board as] 
adjudicators. . ."); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) (holding that the Board is entitled to discount the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence.).

For these reasons and bases, the preponderance of the evidence is 
against the claim.  And as the preponderance of the evidence is 
against his claim, the doctrine of reasonable doubt is not for 
application. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53- 56 (1990).  Accordingly, the 
appeal is denied.


ORDER

The claim for service connection for a right hip disorder is 
denied.


REMAND

In a May 2009 rating decision, the RO granted service connection 
for coronary artery disease (CAD) and erectile dysfunction (ED) 
as complications of the Veteran's already service-connected Type 
II Diabetes Mellitus.  The RO assigned a 30 percent initial 
rating for the CAD and a 0 percent initial rating for the ED.  
The RO also increased the rating for the underlying Type II 
Diabetes Mellitus from 10 to 20 percent.

In January 2010, in response to that decision concerning these 
claims, the Veteran filed a timely NOD requesting higher initial 
ratings for his CAD and ED.  See 38 C.F.R. §§ 20.201, 20.302 
(2008).  However, the RO has not provided him a SOC in response 
to that NOD.  The filing of a timely NOD places a claim in 
appellate status.  Therefore, the failure to issue an SOC in this 
circumstance renders a claim procedurally defective and 
necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 
(2007); see also Manlincon v. West, 12 Vet. App. 238 (1999).  
The purpose of the remand is to give the RO an opportunity to 
cure this procedural defect by having the RO/AMC issue an SOC 
concerning these additional claims.  The Veteran then will have 
the opportunity to perfect an appeal to the Board concerning 
these additional claims by also filing a timely substantive 
appeal (e.g., a VA Form 9 or equivalent statement).  See 
38 C.F.R. § 20.200.

Thereafter, the RO should return the file to the Board for 
further consideration of these claims only if the Veteran 
perfects his appeal in a timely manner.  See Smallwood v. Brown, 
10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 
10 Vet. App. 361, 374 (1997) (holding that if the claims file 
does not contain a NOD, a SOC and a VA Form 9 [substantive 
appeal], the Board is not required, and in fact, has no 
authority, to decide the claim).  But see, too, 
Percy v. Shinseki, 23 Vet. App. 37 (2009) (distinguishing the 
holding in Bowles v. Russell, 551 U.S. 205 (2007) and concluding 
that a timely filed Substantive Appeal under 38 U.S.C.A. 
§ 7105(d)(3) does not operate as a jurisdictional bar precluding 
the Board's consideration of an appeal where the Substantive 
Appeal is untimely, rather, only gives the Board this 
discretionary, not mandatory, authority).



Accordingly, these claims are REMANDED for the following 
additional development and consideration:

Send the Veteran an SOC addressing his 
claims for higher initial ratings for his 
coronary artery disease and erectile 
dysfunction.  He must be given an 
opportunity to perfect an appeal in 
response to the SOC by submitting a timely 
substantive appeal (e.g., a VA Form 9 or 
equivalent statement).  Advise him that 
these claims will not be returned to the 
Board for further appellate consideration 
unless he perfects his appeal.

The Veteran has the right to submit additional evidence and 
argument concerning these claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


